Citation Nr: 1533361	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral testicle disorder, to include surgical removal of an undescended left testicle, hypogonadism, and erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to service connection for a right testicle disability and a left testicle disability. 

The case was previously before the Board in August 2011, August 2013, May 2014, and March 2015.  In August 2011, the Board combined the claims of entitlement to service connection for a left testicle disorder and a right testicle disorder into a single issue (entitlement to service connection for a bilateral testicle disorder).

In August 2011 and August 2013, the Board remanded the claim for new examinations with opinions as to whether the Veteran's bilateral testicle disorder relates to service.  The resulting VA examinations-conducted in September 2011 and September 2013-were inadequate.  See May 2014 Board Decision (finding that the September 2011 VA examination report contained factual inaccuracies and that the September 2013 VA examination report failed to adequately consider the Veteran's STRs).

In May 2014, the Board remanded the claim for a new VA opinion, with supporting rationale, as to whether the Veteran's bilateral testicle disorder relates to service.  The Board also remanded for readjudication of the claim by the RO.  The August 2014 VA examiner reviewed the claims file and rendered an adequate opinion as to the Veteran's left testicle disorder.

The August 2014 VA examination report satisfied the Board's May 2014 remand directives with regard to the claim of entitlement to service connection for a left testicle disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (requiring the Board to ensure compliance with its remand directives).  However, the examiner's failure to opine as to whether the Veteran's right testicle disorder relates to service necessitated an additional VA examination.  See March 2015 Board Decision.
Pursuant to the Board's March 2015 remand directives, the April 2015 VA examiner reviewed the claims file, examined the Veteran, and provided a clear opinion with rationale as to the etiology of the Veteran's claimed disorder.  Despite the Veteran's statements to the contrary, the April 2015 VA examination is adequate to decide the claim of entitlement to service connection for a bilateral testicle disorder.  See May 2015 Correspondence (alleging a conflict of interest with the April 2015 VA examiner and that the examination was inadequate); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See May 2015 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the existence of the electronic record.

VACATUR

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  The Board finds that its consideration of the Veteran's claim of entitlement to service connection for a right testicle disorder was based on inaccurate and incomplete medical evidence, and, therefore, that the Veteran was not afforded full due process of law.  See March 2015 Board Decision.  At the time the decision was rendered, the medical evidence showed that the Veteran's right testicle had been removed because it had failed to descend; however, subsequent medical findings establish that the Veteran's left testicle was removed because it failed to descend and that the Veteran's right testicle descended and is present.  See April 2015 VA Examination Report.  The Board's March 12, 2015 denial of entitlement to service connection for a right testicle disorder is VACATED.

In view of the Board's order vacating its March 12, 2015 decision, the issue of entitlement to service connection for a right testicle disorder is be considered de novo.  A new decision on that issue based on all of the evidence of record is rendered below.


FINDINGS OF FACT

1.  The Veteran's undescended left testicle was removed several years after service separation; it was a congenital defect and no disease or injury was superimposed during service.

2.  The Veteran's hypogonadism and ED do not relate to service or to his undescended left testicle, to include the removal of the left testicle.


CONCLUSION OF LAW

Service connection for a bilateral testicle disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process-Duty to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter also informed the Veteran of the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs), private medical records (PMRs), and VA medical records (VAMRs) as well as records from the Social Security Administration (SSA).  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  See January 2011 Travel Board Transcript.  The August 2014 and April 2015 VA medical examination reports explain the nature of the disability discussed herein.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties: 1) fully explain the issues and 2) suggest the submission of evidence that may have been overlooked.  During the January 2011 Board hearing, the undersigned AVLJ identified and thoroughly explained the issues on appeal.  Any omission by the AVLJ regarding the submission of additional evidence constitutes harmless error.  The issue on appeal has been remanded numerous times for evidentiary development; consequently, the Veteran has had ample notice of the type of evidence necessary to substantiate the claim as well as sufficient opportunity to submit any additional evidence or seek assistance in obtaining it.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the claimant is afforded the benefit of the doubt with regard to the issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt must be resolved in a Veteran's favor).  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) ("[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Merits of the Claim

Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the disease or injury in service and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.30; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

VA distinguishes between "congenital diseases" and "congenital defects."  See § 38 C.F.R. 3.303(c); see also VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  A congenital disease is capable of improving or deteriorating.  A congenital defect is more or less statutory in nature.  Service connection may be granted for congenital diseases and the presumption of soundness applies to congenital diseases that are not noted at entry.  "Defects" are not "diseases" or "injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2014); see generally O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  The presumption of soundness does not apply to congenital defects.  Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury- related defect to which the presumption of soundness can apply").  Under limited circumstances, service connection is permissible for a congenital defect where there has been aggravation (permanent worsening) of the defect by a superimposed disease or injury.  § 38 C.F.R. 3.303(c).

In cases where the claimant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. 

As an initial matter, the Board finds that the Veteran's left testicle was removed because it failed to descend and that the Veteran's right testicle descended and is present.  The April 2015 VA examiner noted "obvious . . . confusion and contradiction regarding which testicle did or did not descend, and which testicle is now present and which one is absent."  See also September 1984 PMRs (identifying the right testicle as undescended and removed); September 2011 and September 2013 VA Examination Reports (identifying the left testicle as absent); March 2012 PMRs (identifying that the left testicle as absent).  The April 2015 examiner also noted that physical examination findings clearly and unmistakably showed that the Veteran's right testicle descended and is present and functioning.  The examiner observed that the left testicle failed to descend in utero and was subsequently removed.  See April 2015 VA Examination Report.

The VA examiner's findings, as they are based on physical examination, establish that the Veteran's left testicle was removed because it failed to descend in utero and that the right testicle is present.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (finding that the Board has the duty to assess the credibility and weight given to evidence when adjudicating claims); Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

The Board consistently refers to the Veteran's descended testicle as the right testicle and the Veteran's undescended (and removed) testicle as the left testicle.  When discussing medical evidence that (erroneously) refers to the left testicle as descended and the right testicle as undescended, the Board replaces "left" with "[right]" and "right" with "[left]."  This approach best ensures clarity, while acknowledging that, on its face, the medical evidence being discussed refers to the opposite testicle than the testicle referred to by the Board.

The STRs are silent as to the testicles per se.  The Veteran's enlistment examination and report of medical history do not indicate any preexisting problems related to the testicles.  See April 1977 Reports of Medical Examination and History.  In October 1978, the Veteran complained of a knot in the groin area that was exacerbated by walking and characterized by pain radiating to the left side.  Objective findings indicated the presence of a hard mass between the left side of the groin and the left testicle.  The Veteran was instructed to use a moist heat compress several times a day for five days to relieve his symptoms.  Five days later, the Veteran sought further medical assistance for ongoing groin pain and a medical evaluation confirmed the presence of a palpable mass on the left side of the groin.  The Veteran's separation examination documents syphilis and gonorrhea in service but does not indicate ED, hypogonadism, or any testicular problems.  July 1980 Reports of Medical Examination and History; see also June 1980 STRs (noting a rash in the groin area).  

After the Veteran attempted to reenlist in the U.S. military in 1983, he was found to have an undescended [left] testicle and was instructed to have the testicle removed in order to qualify for reenlistment.  See December 2007 RO Hearing Transcript.  The Veteran did not reenlist.

In September 1984, a private physician examined the Veteran and found that he had [left] cryptorchidism and that the undescended [left] testicle was a congenital condition.  The Veteran's [left] cryptorchidism necessitated a [left] orchiectomy; the surgery was successful and the Veteran's hospital course "unremarkable."  September 1984 PMRs; see also March 2001 VAMRs (noting that the Veteran has only one testicle), May 2004 VAMRs (noting "an undescended testicle with orchiectomy").  The surgeon noted that the Veteran has "two children and has normal masculinization."  See also March 2001 & August 2003 VAMRs; September 2011 VA Examination Report (noting that the Veteran "has five children, all conceived after orchiectomy surgery").

VA medical records indicate elevated prolactin levels with low testosterone levels.  In May 2004, a physical examination by a VA physician found that the Veteran's right testicle was a normal size and consistency and the Veteran reported having fathered several children.  The Veteran was assessed as having hypogonadism in September 2006 and began to receive testosterone injections to help manage his ED.  See the May 2009 VAMRs.  In March 2010, a private physician noted the removal of the Veteran's undescended testicle but did not include a testicular disorder on the list of the Veteran's current medical problems.  In September 2013, a VA examiner noted that the Veteran has history of low testosterone levels, even with testosterone injections administered by the VA, and that his low testosterone results in ED.  See also September 2011 VA Examination Report.

The August 2014 VA examiner explained that cryptorchidism is the failure of descent of the testes into the scrotum during fetal development and that, because cryptorchidism is an abnormality of fetal development, it is a "congenital defect or disease."  See also September 2011 VA Examination Report (noting that an undescended testicle is a congenital defect).  Although the August 2014 VA examiner did not clearly distinguish between congenital defect and congenital disease, he described the Veteran's left testicle disability as an anatomical abnormality that occurs during fetal development to establish that the Veteran's disability is a defect rather than a disease and that it preexisted service.  The August 2014 VA examiner did not identify a superimposed disease or injury or find progression of the left testicle disorder during military service.  He stated that the Veteran's left testicle disorder "was not affected in any way by military service."

The April 2015 VA examiner also found that the Veteran's left cryptorchidism constituted a congenital defect.  He explained that "[a] testicle cannot descend and undescend like a yoyo, so despite the 'presumption of soundness,' it is simply not physiologically possible that this veteran's left testicle was in a normal position upon entrance into the service.  Simply put, he was born that way and military service had nothing to do with it."  Physical examination showed that the "only residual from . . . [the left testicle disorder] is the surgical scar he has in his left groin. The absent left testicle is not causing any problems."  The examiner confirmed that the Veteran had hypogonadism and ED, but found that these disabilities did not relate to the absence of the left testicle or any deficiencies in the right testicle.  He explained that "the right testicle is fully capable of compensating for the loss of" the left testicle.  See the April 2015 VA Examination Report (observing that "the large majority of men with hypogonadism and/or ED have two testicles, and most men with one remaining testicle do not have hypogonadism or ED").  The examiner concluded that "any disorder related to either testicle is unlikely to be related to service."

The August 2014 and April 2015 VA examination reports (authored by the same VA examiner) constitute highly probative evidence that weighs against entitlement to service connection for a bilateral testicle disorder.  The examiner is a VA staff physician who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and provided clear rationales for his opinions.  Moreover, the examiner's opinions are consistent with service treatment records that show no reports of testicle problems, to include hypogonadism and ED, during service.  See July 1980 Reports of Medical Examination and History.

Because the Veteran's left testicle disorder constitutes a congenital defect, it is precluded, by law, from entitlement to service connection.  38 C.F.R. § 3.303(c); O'Bryan, supra; Quirin, supra; VAOPGCPREC 82-90 (July 18, 1990).  Because the Veteran's STRs do not indicate any superimposed injury on the left testicle disorder-the groin mass noted in October 1978 was not attributed to injury or to the Veteran's left undescended testicle and the August 2014 VA examiner found no superimposed disease or injury-service connection for a left testicle disorder (status-post left orchiectomy) is also denied on the basis of a superimposed injury.

The Veteran's hypogonadism and ED are not attributable to the loss of his left testicle or to any deficiency in his remaining, right testicle that is attributable to service.  The April 2015 VA examination report clearly states that when one testicle is removed the remaining testicle compensates for its absence.  The examiner based this statement on his medical experience and on existing medical knowledge.  See April 2015 VA Examination Report.  Moreover, the medical evidence shows that the Veteran's left testicle was moved without incident.  See September PMRs.  Thus, the medical evidence establishes that the surgical removal of the left testicle did not result in any deficiencies with respect to testosterone production and/or to the remaining, right testicle.  See September 2013 VA Examination (associating the Veteran's ED with low testosterone levels, despite regular testosterone injections).

The Veteran's STRs do not document any reports of or treatment for a testicle injury or disorder during service and the post-service medical evidence does not otherwise suggest that the Veteran's bilateral testicle disorder relates to service.  The Veteran's April 1977 entrance examination and his July 1980 separation examination do not mention a testicle disorder, to include hypogonadism or ED. Post-service records indicate that the Veteran fathered several children after service, to include after his 1984 orchiectomy, and that his testosterone levels were normal through 1991 even though he was taking prescription antidepressants.  See May 2004 VAMRs; see also March 2001 & August 2003 VAMRs, September 2011 VA Examination Report (noting that the Veteran has fathered up to five children).  Post- service medical records also indicate that the Veteran first sought treatment for ED around 2001.  See March 2001 VAMRs (assessing the Veteran as having ED with low testosterone).  Thus, the post-service medical evidence suggests that the Veteran's bilateral testicle disorder did not manifest for several years after service and was not caused or aggravated by service.  See April 2015 VA Examination; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).

The Board has also considered the Veteran's statements regarding the nature and etiology of his testicle disorder.  In November 2010, the Veteran reported having pain in his right testicle and stated that after his left testicle was removed he was "unable to have sex with shots from VA of testosterone."  See November 2010 Substantive Appeal (VA Form 9).  During the January 2011 Travel Board hearing, the Veteran reported experiencing pain and numbness in his groin area and legs, which is exacerbated by jogging.  He suggested that his time in the military prevented his left testicle from descending and described his groin pain as similar to a stomach ache or cramping.  During the September 2011 VA examination, the Veteran reported that he began having problems with ED in 1980/81 and was first treated from low testosterone levels in 1990.  In a January 2014 statement the Veteran suggested that his current pain medications caused his bilateral testicle disorder.  See also May 2015 Statement.

As an initial matter, the medical evidence-to include the Veteran's STRs-does not indicate that the Veteran had a testicle disorder in 1980 or that his claimed bilateral testicle disorder manifested within a year of service separation.  See July 1980 Reports of Medical Examination and History; March 2001 & May 2004 VAMRs.  In addition, the medical evidence establishes that the Veteran's left testicle was removed in September 1984-several years after service-and does not link the in-service groin pain to the Veteran's claimed bilateral testicle disorder.  See April 2014 VA Examination Report.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  In addition, the Veteran's statements suggest that he was not treated for hypogonadism/ED until 1990-over a decade after separation from service.  

Because disorders of internal body parts such as the testicles are not given to lay observation, the Veteran is not competent to provide evidence regarding the nature and origins of a bilateral testicle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a bilateral testicle disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a bilateral testicle disorder is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


